DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim(s) 1-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
1.1.	Claim 1 recites the limitation “a plurality of parametric data for the predetermined integrated circuit die” (line 9), and it is unclear to determine whether said limitation refers to the limitation “a plurality of parametric data for the predetermined integrated circuit die” (line 6) of claim-1, or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being the same.
1.2.	Claim 1 further recites the limitation “the integrated circuit die” (line 10), and it is unclear to determine whether said limitation refers to the limitation “a predetermined integrated circuit die” (line 5) of claim-1, or, if it refers to another IC-die of the limitation “a plurality of integrated circuit die” (line 2) of claim-1. In addition, in order to apply prior art in the rejection below, the examiner interprets that the “the integrated circuit die” is referring to the “predetermined integrated circuit die”.
1.3.	Furthermore, claims 2-14 are also rejected because they depend on claim 1.

2. 	Claim 4 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
2.1.	Claim 4 recites the limitation “a plurality of integrated circuit die” (line 2-3), and it is unclear to determine whether said limitation refers to the limitation “a plurality of integrated circuit die” (line 2-3) of claim-1, or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being the same.

3. 	Claim 13 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
3.1.	Claim 13 recites the limitation “a difference between the data pattern corresponding to a plurality of parametric data” (line 2-3), and it is unclear to determine whether said limitation refers to the limitation “a difference between the data pattern corresponding to a plurality of parametric data” (line 8-9) of claim-1, or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being the same.
	3.2.	Claim 13 recites the limitations “the integrated circuit die for shipment” in line 4. There is insufficient antecedent basis for this limitation in the claim.

4. 	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
4.1.	Claim 14 recites the limitation “a plurality of parametric data for the predetermined integrated circuit die” (lines 2-3 and 6-7), and it is unclear to determine whether said limitation refers to the limitation “a plurality of parametric data for the predetermined integrated circuit die” (line 6) of claim-1, or, if it is a new limitation.

5. 	Claim 15-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
5.1.	Claim 15 recites the limitation “a plurality of parametric data for the predetermined integrated circuit die” (line 11), and it is unclear to determine whether said limitation refers to the limitation “a plurality of parametric data for the predetermined integrated circuit die” (line 8) of claim-15, or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being the same.
5.2.	Claim 15 further recites the limitation “the integrated circuit die” (line 12), and it is unclear to determine whether said limitation refers to the limitation “a predetermined integrated circuit die” (line 7) of claim-15, or, if it refers to another IC-die of the limitation “a plurality of integrated circuit die” (line 5) of claim-15. In addition, in order to apply prior art in the rejection below, the examiner interprets that the “the integrated circuit die” is referring to the “predetermined integrated circuit die”.
5.3.	Furthermore, claims 16-19 are also rejected because they depend on claim 15.

6. 	Claim 17 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
6.1.	Claim 17 recites the limitation “a plurality of integrated circuit die” (line 3), and it is unclear to determine whether said limitation refers to the limitation “a plurality of integrated circuit die” (line 4-5) of claim-15, or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being the same.

7. 	Claim 19 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
7.1.	Claim 19 recites the limitation “a plurality of parametric data for the predetermined integrated circuit die” (lines 2-3 and 6-7), and it is unclear to determine whether said limitation refers to the limitation “a plurality of parametric data for the predetermined integrated circuit die” (line 8) of claim-15, or, if it is a new limitation.

8. 	Claim(s) 20-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
8.1.	Claim 20 recites the limitation “a plurality of parametric data” (line 9-10), and it is unclear to determine whether said limitation refers to the limitation “a plurality of parametric data” (line 4) of claim-20, or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being the same.
8.2.	Claim 20 further recites the limitation “the integrated circuit die” (line 13), and it is unclear to determine whether said limitation refers to the limitation “a predetermined integrated circuit die” (line 12) of claim-20, or, if it refers to another IC-die of the limitation “a plurality of integrated circuit die” (line 2) of claim-20. In addition, in order to apply prior art in the rejection below, the examiner interprets that the “the integrated circuit die” is referring to the “predetermined integrated circuit die”.
8.3.	Furthermore, claims 2-14 are also rejected because they depend on claim 1.

9. 	Claim 21 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
9.1.	Claim 21 recites the limitation “a difference between the data pattern corresponding to a plurality of parametric data” (line 2-3), and it is unclear to determine whether said limitation refers to the limitation “a difference between the data pattern corresponding to a plurality of parametric data” (line 11-12) of claim-20, or, if it is a new limitation. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitations as being the same.
	9.2.	Claim 21 recites the limitations “the integrated circuit die for shipment” in line 4. There is insufficient antecedent basis for this limitation in the claim.

10. 	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
10.1.	Claim 23 recites the limitation “a plurality of parametric data for each integrated circuit die” (lines 2-3 and 6-7), and it is unclear to determine whether said limitation refers to the limitation “a plurality of parametric data for each integrated circuit die” (line 9-10) of claim-20, or, if it is a new limitation.

Examiner’s Note
11.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1, 6, 7, 13 and 15 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUBRAMANIAM et al (Pub. No.: US 2008/0262793 hereinafter mentioned “Subramaniam”).
	
As per claim 1, Subramaniam discloses:
An integrated circuit method (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Fig. 2), comprising:
processing a plurality of parametric data for each integrated circuit die in a plurality of integrated circuit die to determine an expected data pattern corresponding to the plurality of integrated circuit die (Fig. 2, see the block 202 processing parametric and test result data from a group of chips to derive set of parameter-constraints/expected-data-pattern. Also see [0034]);
screening a predetermined integrated circuit die by comparing a data pattern corresponding to a plurality of parametric data for the predetermined integrated circuit die to the expected data pattern (Fig. 2, see the block 208 where screens are generated based on correlation that involves comparisons of measurements with parameter-constraints/expected-data-pattern. Also see [0035]-[0036]); and
responsive to the comparing determining that a difference between the data pattern corresponding to a plurality of parametric data for the predetermined integrated circuit die (see [0035] and [0031]. The variation(s)/difference of the parametric data of Subramaniam) and the expected data pattern is beyond a tolerance, identifying the integrated circuit die as an outlier (Fig. 2, see the block 216 where one or more chips is/are identified as outlier(s) after comparison when its/their parameter(s) are not within-selected-constraints/beyond-tolerance. Also see [0037]).

As per claim 6, Subramaniam discloses the integrated circuit method of claim 1 as described above.
Subramaniam further discloses:  
wherein the plurality of integrated circuit die are formed in a single wafer (see [0035]).

As per claim 7,  Subramaniam discloses the integrated circuit method of claim 1 as described above.
Subramaniam further discloses:  
wherein the processing step processes a plurality of integrated circuit die for all integrated circuit die (Fig. 2, see the block 202 processing parametric and test result data from a group of chips to derive set of parameter-constraints/expected-data-pattern. Also see [0034]) formed in a single wafer (see [0035]). 

As per claim 13,  Subramaniam discloses the integrated circuit method of claim 1 as described above.
Subramaniam further discloses:  
responsive to the comparing determining that a difference between the data pattern corresponding to a plurality of parametric data for the predetermined integrated circuit die (see [0035] and [0031]. The variation(s)/difference of the parametric data of Subramaniam) and the expected data pattern is within a tolerance (Fig. 2, see the block 218 where one or more chips is/are identified as outlier(s) after comparison when its/their parameter(s) are not within-selected-constraints/beyond-tolerance. Also see [0037]), identifying the integrated circuit die for shipment to a customer (Fig. 2, see the block 218 where the chips/dies that were not segregated and are allowed to continue manufacturing process will be shipped to customers after process is finished. Also see [0037]). 

As per claim 15,  Subramaniam discloses:
A nontransitory computer-readable program storage medium having stored thereon program instructions that when executed by processing logic have the processing logic capable of (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see [0007] and/or claim-10):
processing a plurality of parametric data for each integrated circuit die in a plurality of integrated circuit die to determine an expected data pattern corresponding to the plurality of integrated circuit die (Fig. 2, see the block 202 processing parametric and test result data from a group of chips to derive set of parameter-constraints/expected-data-pattern. Also see [0034]);
screening a predetermined integrated circuit die by comparing a data pattern corresponding to a plurality of parametric data for the predetermined integrated circuit die to the expected data pattern (Fig. 2, see the block 208 where screens are generated based on correlation that involves comparisons of measurements with parameter-constraints/expected-data-pattern. Also see [0035]-[0036]); and
responsive to the comparing determining that a difference between the data pattern corresponding to a plurality of parametric data for the predetermined integrated circuit die (see [0035] and [0031]. The variation(s)/difference of the parametric data of Subramaniam) and the expected data pattern is beyond a tolerance, identifying the integrated circuit die as an outlier (Fig. 2, see the block 216 where one or more chips is/are identified as outlier(s) after comparison when its/their parameter(s) are not within-selected-constraints/beyond-tolerance. Also see [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claim(s) 2, 3, 8, 11, 12 and 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam.

As per claim 2,  Subramaniam discloses the integrated circuit method of claim 1 as described above.
The embodiment of Fig. 2 does not explicitly disclose: 
fabricating each integrated circuit die in said plurality of integrated circuit die.
However, the embodiment of Fig. 1 of Subramaniam further discloses:
fabricating (Fig. 1A, see the fabrication 110. Also see [0019]) each integrated circuit die in the plurality of integrated circuit die (Fig. 1A, see the sample group of semiconductor chips 112. Also see [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “fabricating each integrated circuit die in said plurality of integrated circuit die” disclosed by Fig. 1 into Fig. 2, with the motivation and expected benefit related to improving the method by enabling it to also fabricate the sample group of semiconductor chips so they could be tested thereafter (Subramaniam, Paragraph [0019]).
Furthermore, Subramaniam states that “Numerous variations and modifications will become apparent to those skilled in the art” (Subramaniam, Paragraph [0048]).

As per claim 3, Subramaniam discloses the integrated circuit method of claim 2 as described above.
Subramaniam further discloses: 
measuring the plurality of parametric data (Fig. 1A, see the fabrication parametric data 162 and/or the multi-probe test parametric data 164. Also see [0019] and [0025], and/or [0027]) as one or more steps either during the fabricating or packaging (Fig. 1A, see the fabrication 110 and/or final assembly 130. Also see [0019] and/or [0026]) of each integrated circuit die (Fig. 1A, see the sample group 112 and/or the packaged sample chips 134. Also see [0019] and [0026], and/or [0026] and [0028]). 

As per claim 8,  Subramaniam discloses the integrated circuit method of claim 1 as described above.
Subramaniam further discloses:  
The embodiment of Fig. 2 discloses the plurality of parametric data but does that it comprises non- voltage data. 
However, the embodiment of Fig. 1 of Subramaniam further discloses:
wherein the plurality of parametric data comprises voltage data (Fig. 1A, see the fabrication parametric data 162 including but not limited to target threshold voltages. Also see [0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “voltage data” disclosed by Fig. 1 into Fig. 2, with the motivation and expected benefit related to improving the method by identifying both statistical outliers and non-outliers of a GEC population within a production group (Subramaniam, Paragraph [0019]).

As per claim 11, Subramaniam discloses the integrated circuit method of claim 1 as described above.
Subramaniam further discloses:  
The embodiment of Fig. 2 discloses the plurality of parametric data but does that it comprises non-electrical data. 
However, the embodiment of Fig. 1 of Subramaniam further discloses:
wherein the plurality of parametric data comprises non-electrical data (Fig. 1A, see the multi-probe test parametric data 164 including but not limited to chip-position/non-electrical-data. Also see [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “non-electrical data” disclosed by Fig. 1 into Fig. 2, with the motivation and expected benefit related to improving the method by identifying both statistical outliers and non-outliers of a GEC population within a production group (Subramaniam, Paragraph [0019]).

As per claim 12,  Subramaniam discloses the integrated circuit method of claim 1 as described above.
Subramaniam further discloses:  
The embodiment of Fig. 2 discloses the plurality of parametric data but does that it comprises data relating the integrated circuit die to a position on a wafer. 
However, the embodiment of Fig. 1 of Subramaniam further discloses:
wherein the plurality of parametric data comprises data relating the integrated circuit die to a position on a wafer (Fig. 1A, see the multi-probe test parametric data 164 including but not limited to chip-position/non-electrical-data. Also see [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “data relating the integrated circuit die to a position on a wafer” disclosed by Fig. 1 into Fig. 2, with the motivation and expected benefit related to improving the method by identifying both statistical outliers and non-outliers of a GEC population within a production group (Subramaniam, Paragraph [0019]).

As per claim 16,  Subramaniam discloses the nontransitory computer-readable program storage of claim 15 as described above.
The embodiment of Fig. 2 does not explicitly disclose: 
measuring said plurality of parametric data as one or more steps either during the fabricating or packaging of each integrated circuit die.
However, the embodiment of Fig. 1 of Subramaniam further discloses:
measuring the plurality of parametric data (Fig. 1A, see the fabrication parametric data 162 and/or the multi-probe test parametric data 164. Also see [0019] and [0025], and/or [0027]) as one or more steps either during the fabricating or packaging (Fig. 1A, see the fabrication 110 and/or final assembly 130. Also see [0019] and/or [0026]) of each integrated circuit die (Fig. 1A, see the sample group 112 and/or the packaged sample chips 134. Also see [0019] and [0026], and/or [0026] and [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “measuring said plurality of parametric data as one or more steps either during the fabricating or packaging of each integrated circuit die” disclosed by Fig. 1 into Fig. 2, with the motivation and expected benefit related to improving the method by enabling it to also fabricate the sample group of semiconductor chips so they could be tested thereafter (Subramaniam, Paragraph [0019]).

14.	Claim(s) 4, 5, 9, 17, 18, 20 and 21 are/is rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Delp (Pub. No.: US 2016/0026915 hereinafter mentioned as “Delp”).

As per claim 4,  Subramaniam discloses the integrated circuit method of claim 1 as described above. 
Subramaniam discloses said processing step comprises inputting said plurality of parametric data for each integrated circuit die in said plurality of integrated circuit die but does not explicitly disclose that they are inputted into a neural network. 
However, Delp further discloses:
wherein the processing step comprises inputting the plurality of parametric data for each integrated circuit die in a plurality of integrated circuit die into a neural network (see [0059]-[0060] and [0166]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “neural network” disclosed by Delp into Subramaniam, with the motivation and expected benefit related to improving the system and measurements by filtering input data and automatically selecting a data-sorting neural network from the library of data-sorting neural networks based on the test data or the type of test (Delp, Paragraph [0166]), and also by using data and targets to represent the likelihood that the tests/wafers exhibit the appropriate characteristics of the various sorting classes (Delp, Paragraph [0168]).
Furthermore, Subramaniam states that “Numerous variations and modifications will become apparent to those skilled in the art” (Subramaniam, Paragraph [0048]).

As per claim 5, the combination of Subramaniam and Delp discloses the integrated circuit method of claim 4 as described above.
Delp, with the obvious motivation set forth above in claim-4, further discloses: 
wherein the neural network (see [0166]) provides the expected data pattern (see [0173] and [0176]). 

As per claim 9,  Subramaniam discloses the integrated circuit method of claim 1 as described above.
Subramaniam discloses the plurality of parametric data as described above but does not explicitly disclose that it comprises current data.
However, Delp further discloses:
wherein the plurality of parametric data comprises current data (see [0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “current data” disclosed by Delp into Subramaniam, with the motivation and expected benefit related to improving the system and measurements by performing various data analysis functions using a variety of data to diagnose characteristics in the fabrication, test, and/or other process, such as problems, inefficiencies, potential hazards, instabilities, or other aspects that may be identified via the test data (Delp, Paragraph [0062] and [0069]), and also by using data and targets to represent the likelihood that the tests/wafers exhibit the appropriate characteristics of the various sorting classes (Delp, Paragraph [0168]).
Furthermore, Subramaniam states that “Numerous variations and modifications will become apparent to those skilled in the art” (Subramaniam, Paragraph [0048]).

As per claim 17,  Subramaniam discloses the computer-readable program storage of claim 15 as described above but does not explicitly disclose that said processing step comprises inputting said plurality of parametric data for each integrated circuit die in said plurality of integrated circuit die into a neural network. 
However, Delp further discloses:
wherein the processing step comprises inputting the plurality of parametric data for each integrated circuit die in a plurality of integrated circuit die into a neural network (see [0059]-[0060] and [0166]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “neural network” disclosed by Delp into Subramaniam, with the motivation and expected benefit related to improving the system and measurements by filtering input data and automatically selecting a data-sorting neural network from the library of data-sorting neural networks based on the test data or the type of test (Delp, Paragraph [0166]), and also by using data and targets to represent the likelihood that the tests/wafers exhibit the appropriate characteristics of the various sorting classes (Delp, Paragraph [0168]).
Furthermore, Subramaniam states that “Numerous variations and modifications will become apparent to those skilled in the art” (Subramaniam, Paragraph [0048]).

As per claim 18, the combination of Subramaniam and Delp discloses the nontransitory computer-readable program storage of claim 17 as described above.
Delp, with the obvious motivation set forth above in claim-17, further discloses: 
wherein the neural network (see [0166]) provides the expected data pattern (see [0173] and [0176]). 

As per claim 20, Subramaniam discloses:
method of producing integrated circuits (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use. However, see Fig. 1), comprising:
fabricating (Fig. 1A, see the fabrication 110. Also see [0019]) a plurality of integrated circuit die (Fig. 1A, see the sample group of semiconductor chips 112. Also see [0019]);
packaging (Fig. 1A, see the final assembly 130. Also see [0027]) each integrated circuit (Fig. 1A, see the sample chips 134. Also see [0028]) in the plurality of integrated circuit die (Fig. 1A, see the sample group of semiconductor chips 112. Also see [0019]);
measuring a plurality of parametric data (Fig. 1A, see the fabrication parametric data 162 and/or the multi-probe test parametric data 164. Also see [0019] and [0025], and/or [0027]) as one or more steps either during the fabricating or packaging (Fig. 1A, see the fabrication 110 and/or final assembly 130. Also see [0019] and/or [0026]) of each integrated circuit die (Fig. 1A, see the sample group 112 and/or the packaged sample chips 134. Also see [0019] and [0026], and/or [0026] and [0028]);
processing the plurality of parametric data for each integrated circuit die to determine an expected data pattern corresponding to the plurality of integrated circuit die (Fig. 2, see the block 202 processing parametric and test result data from a group of chips to derive set of parameter-constraints/expected-data-pattern. Also see [0034]);
screening each integrated circuit die by comparing a data pattern corresponding to a plurality of parametric data for each integrated circuit die to the expected data pattern (Fig. 2, see the block 208 where screens are generated based on correlation that involves comparisons of measurements with parameter-constraints/expected-data-pattern. Also see [0035]-[0036]); and 
responsive to the comparing determining that a difference between the data pattern corresponding to a plurality of parametric data for a predetermined integrated circuit die (see [0035] and [0031]. The variation(s)/difference of the parametric data of Subramaniam) and the expected data pattern is beyond a tolerance, identifying the integrated circuit die as an outlier (Fig. 2, see the block 216 where one or more chips is/are identified as outlier(s) after comparison when its/their parameter(s) are not within-selected-constraints/beyond-tolerance. Also see [0037]).
Subramaniam discloses said processing plurality of parametric data for each integrated circuit die to determine an expected data pattern corresponding to the plurality of integrated circuit die as described above but does not explicitly disclose that it is done in a neural network. 
However, Delp further discloses:
processing, in a neural network (see [0059] and [0166]), the plurality of parametric data for each integrated circuit die to determine an expected data pattern (see [0173] and [0176]) corresponding to the plurality of integrated circuit die (Fig. 1, see the components 106 that comprise multiple integrated circuit dies. Also see [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “neural network” disclosed by Delp into Subramaniam, with the motivation and expected benefit related to improving the system and measurements by filtering input data and automatically selecting a data-sorting neural network from the library of data-sorting neural networks based on the test data or the type of test (Delp, Paragraph [0166]), and also by using data and targets to represent the likelihood that the tests/wafers exhibit the appropriate characteristics of the various sorting classes (Delp, Paragraph [0168]).
Furthermore, Subramaniam states that “Numerous variations and modifications will become apparent to those skilled in the art” (Subramaniam, Paragraph [0048]).

As per claim 21,  the combination of Subramaniam and Delp discloses the method of claim 20 as described above.
Subramaniam further discloses:  
responsive to the comparing determining that a difference between the data pattern corresponding to a plurality of parametric data for the predetermined integrated circuit die (see [0035] and [0031]. The variation(s)/difference of the parametric data of Subramaniam) and the expected data pattern is within a tolerance (Fig. 2, see the block 218 where one or more chips is/are identified as outlier(s) after comparison when its/their parameter(s) are not within-selected-constraints/beyond-tolerance. Also see [0037]), identifying the integrated circuit die for shipment to a customer (Fig. 2, see the block 218 where the chips/dies that were not segregated and are allowed to continue manufacturing process will be shipped to customers after process is finished. Also see [0037]). 

15.	Claim(s) 10 are/is rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of NAHAR et al (Pub. No.: US 2011/0071782 hereinafter mentioned as “Nahar”).

As per claim 10,  Subramaniam discloses the integrated circuit method of claim 1 as described above.
Subramaniam discloses the plurality of parametric data as described above but does not explicitly disclose that it comprises frequency data.
However, Nahar further discloses:
wherein the plurality of parametric data comprises frequency data (see [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “frequency data” disclosed by Nahar into Subramaniam, with the motivation and expected benefit related to improving the system and measurements by providing a complete analysis for outlier status are from a population of good devices based on a set of test parameters and more highly correlated to the electrical failure point, thus, resulting in reduce costs and improve reliability (Nahar, Paragraph [0007]). 
Furthermore, Subramaniam states that “Numerous variations and modifications will become apparent to those skilled in the art” (Subramaniam, Paragraph [0048]).

16.	Claim(s) 22 are/is rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam in view of Delp, and further in view of Nahar.

As per claim 22,  the combination of Subramaniam and Delp discloses the method of claim 20 as described above.
Subramaniam in view of Delp, with the obvious motivation set forth above in claim 20, further discloses:  
wherein the plurality of parametric data comprises voltage data (Subramaniam, Fig. 1A, see the fabrication parametric data 162 including but not limited to target threshold voltages. Also see [0025]) and current data (Delp, see [0075]). 
Subramaniam in view of Delp does not explicitly disclose the frequency data.
However, Nahar further discloses:
wherein the plurality of parametric data comprises voltage data, current data, and frequency data (see [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “frequency data” disclosed by Nahar into Subramaniam in view of Delp, with the motivation and expected benefit related to improving the system and measurements by providing a complete analysis for outlier status are from a population of good devices based on a set of test parameters and more highly correlated to the electrical failure point, thus, resulting in reduce costs and improve reliability (Nahar, Paragraph [0007]). 
Furthermore, Subramaniam states that “Numerous variations and modifications will become apparent to those skilled in the art” (Subramaniam, Paragraph [0048]).



Allowable Subject Matter
17.	Claims 14, 19 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and also if further rewritten in independent form including all of the limitations of the base claim and any intervening claims.

18.	The following is an examiner's statement of reasons why said claims would be allowable: 
	
19. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the comparing compares a slope of the data pattern corresponding to a plurality of parametric data for the predetermined integrated circuit die to a slope of the expected data pattern; and
wherein the responsive step comprises determining whether a difference between the slope of the data pattern corresponding to a plurality of parametric data for the predetermined integrated circuit die and the slope of the expected data pattern is beyond a tolerance. 

20. 	Regarding claim 19, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the comparing compares a slope of the data pattern corresponding to a plurality of parametric data for the predetermined integrated circuit die to a slope of the expected data pattern; and
wherein the responsive step comprises determining whether a difference between the slope of the data pattern corresponding to a plurality of parametric data for the predetermined integrated circuit die and the slope of the expected data pattern is beyond a tolerance. 

21. 	Regarding claim 23, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the comparing compares a slope of the data pattern corresponding to a plurality of parametric data for each integrated circuit die to a slope of the expected data pattern; and
wherein the responsive step comprises determining whether a difference between the slope of the data pattern corresponding to a plurality of parametric data for each integrated circuit die and the slope of the expected data pattern is beyond a tolerance. 
	




	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867